In the Gunited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 21-1777V

RR KK ROR KOR KK KOR ROR KK KOR OK OR KOR OK RO

TOMMY E. MARTIN, Filed: January 24, 2022

Petitioner,
V.

SECRETARY OF HEALTH AND
HUMAN SERVICES

*
*
*
*
*
*
*
*
*
*
Respondent. *
*
*

KR KK RR KR RK KR KR KOK KK KOE KOK K

ORDER CONCLUDING PROCEEDINGS

On January 24, 2022, pursuant to Vaccine Rule 21(a), Petitioner filed a notice of voluntary
dismissal in the above-captioned case. See Notice, dated Jan. 24, 2022 (ECF No. 21).

Respondent has not filed a Rule 4(c) Report in this case, making dismissal appropriate
under Rule 21(a)(1)(A). Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case
is hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that a
judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.

|

Att —~

Brian H. Corcoran
Chief Special Master